Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 1 of 17 PageID #: 7994



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------X
 DERICK HERNANDEZ,

                         Petitioner,
                                                  MEMORANDUM AND ORDER
             -against-                            14-CR-0264(JS)

 UNITED STATES OF AMERICA,

                     Respondent.
 -------------------------------------X
 APPEARANCES
 For Petitioner:     Derick Hernandez, pro se
                     #83519-053
                     Federal Correctional Complex, Allenwood USP
                     P.O. Box 3000
                     White Deer, Pennsylvania 17887

 For Respondent:         Michael R. Maffei, Esq.
                         United States Attorney’s Office
                         Eastern District of New York
                         610 Federal Plaza
                         Central Islip, New York 11722

 SEYBERT, District Judge:

             On December 13, 2019, pro se petitioner Derick Hernandez

 (“Petitioner”)     moved    to   vacate,   set   aside,    or   correct   his

 conviction and sentence under 18 U.S.C. § 924(c)(1)(A) pursuant to

 28 U.S.C. § 2255 (hereafter, the “Motion”).             (See ECF No. 606.)

 On February 10, 2020, the Government opposed the Motion, arguing

 that Petitioner’s § 924(c) conviction is not predicated on an

 impermissibly vague statute and, as such, Petitioner’s claim has

 no merit.    (See Opp’n, ECF No. 616.)       On April 6, 2020, Petitioner

 replied, arguing that it is the elements, not the conduct, of the
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 2 of 17 PageID #: 7995



 underlying    offense      that    determines    whether   it    is    a    crime       of

 violence.     (Reply, ECF No. 615.)            For the reasons that follow,

 Petitioner’s Motion is DENIED.

                                     BACKGROUND

 I.     The Indictment and Guilty Plea

             The Court presumes familiarity with the facts underlying

 this case, but provides the following summary for the reader’s

 convenience.      On July 28, 2015, Petitioner and his co-defendants,

 all members of the Rollin 60s, a set of the Crips street gang based

 in Roosevelt, New York (hereafter, the “Gang”), 1 were indicted

 under a sixty-six-count superseding indictment, charging counts of

 various    racketeering      and    VICAR 2    offenses,   weapons         possession

 charges, and narcotics and firearm trafficking charges. 3                             (See

 Superseding Indictment, ECF No. 120.)                As to Petitioner, thirty-

 seven counts were brought, including: Conspiracy to Murder, in

 violation of 18 U.S.C. § 1959(a)(5)(Count Forty-Six); Attempted

 Murder, in violation of 18 U.S.C. § 1959(a)(5)(Count Forty-Seven);

 Assault    with   a   Dangerous      Weapon,    in   violation    of       18    U.S.C.



 1    (See Plea Tr., ECF No. 212, 18:19-19:8; Opp’n at 2.)

 2    “VICAR” is       an    acronym    for     “Violent    Crimes      in       Aid     of
 Racketeering”.
 3  After his April 17, 2013 arrest, on May 6, 2014, Petitioner was
 initially indicted on one count of Conspiracy to Distribute
 Controlled Substances, in violation of 21 U.S.C. §§ 846 and
 841(b)(1)(A)(iii). (See Indictment, ECF No. 1.)
                                          2
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 3 of 17 PageID #: 7996



 §1959(a)(3) (Count Forty-Eight); Witness Retaliation, in violation

 of 18 U.S.C. § 1513(a)(1)(B) and §             1513(a)(2)(B) (Count Forty-

 Nine); and, Witness Retaliation Conspiracy, in violation of 18

 U.S.C. § 1512(f) (Count Fifty), with each of these counts related

 to the Gang’s attempted murder of Maurice Gardner (hereafter,

 “Gardner Attempted Murder”).         (See id. at 36-38.)      Petitioner was

 also   indicted    on   Possession   of    a   Firearm   During   a   Crime   of

 Violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i)-(iii), and

 924(c)(1)(C)(i), et seq., (Count Fifty-One) which was predicated

 on each of the five offenses related to the Gardner Attempted

 Murder (Counts Forty-Six through Fifty).           (See id. at 38.)

             On February 16, 2016, Petitioner pled to two counts of

 the Superseding Indictment: County Fifty-One, i.e., Use of a

 Firearm in Furtherance of a Crime of Violence (i.e., the shooting

 of Maurice Gardner), in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii);

 and Count Fifty-Six, i.e., Conspiracy to Distribute Controlled

 Substances in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(iii)

 et seq.    (See Plea Tr., ECF No. 212.)         During his plea, Petitioner

 allocuted to the conduct as charged in Counts Forty-Six through

 Fifty as the predicate for his § 924(c) conviction, including that,

 in October of 2012, he and other Gang members and associates met

 to discuss a plan to murder Maurice Gardner.              (See id. at 19:9-

 13.)   Petitioner stated:



                                        3
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 4 of 17 PageID #: 7997



             The next day, on October 13, 2012, we
             finalized the plan to murder Maurice Gardner.
             The plan was for me to go to Maurice Gardner’s
             house and ask him to come outside. A different
             co-conspirator was then supposed to go up to
             Maurice Gardner and shoot him. On October 13,
             2012[,] we carried out that plan, specifically
             I lured Maurice Gardner outside. A different
             co-conspirator shot Maurice Gardner several
             times in the back paralyzing him from the
             waist down.    I participated in these crimes
             because that’s what was expected of me because
             of my membership and position of the Crips.


 (Plea Tr. 19:13-23 (emphasis added); see also id. at 20:11-16

 (testifying to luring Maurice Gardner out of the house and knowing

 Gardner would be shot when he came out).)

             As part of his plea agreement, Petitioner agreed that he

 would not file an appeal or challenge his conviction if the Court

 imposed a sentence of 240 months’ incarceration or less.                 (See

 Plea Tr. 9:7-24.)      On October 13, 2016, the undersigned sentenced

 Petitioner to a term of 120 months’ imprisonment on Count Fifty-

 One and a term of 120 months’ imprisonment on Count Fifty-Six, to

 run consecutively, followed by five years of supervised release.

 (See Min. Entry, ECF No. 391; Sent’g J., ECF No. 369.)

 II.   Post-Conviction Proceedings

             On December 13, 2019, Petitioner moved for the vacatur

 of his conviction, arguing that his conviction on Count Fifty-One

 is invalid because, pursuant to United States v. Davis, 139 S. Ct.

 2319 (2019), conspiracy to commit murder no longer qualifies as a


                                       4
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 5 of 17 PageID #: 7998



 § 924(c) crime of violence under the statute’s so-called residual

 clause.    (See Motion at ECF pp. 13-14.)       Yet, the Government relied

 upon Conspiracy to Commit Murder, 18 U.S.C. § 1951, to satisfy the

 ‘crime of violence’ element of § 924(c).            (See id. at ECF p.4.)

 The Government opposes the Motion, initially arguing that it is

 barred because Petitioner waived collateral review as part of his

 plea agreement (see Opp’n at 4-6), and further arguing that, even

 if not barred, Petitioner’s § 924(c) conviction was premised upon

 two still-valid predicate crimes of violence, i.e., attempted

 murder and assault (see id. at 10-12).           In reply and in reliance

 upon United States v. Hill, 890 F.3d 51 (2d Cir. 2018), Petitioner

 contends that in applying the categorical approach, the elements

 of conspiracy to commit murder does not require a use of force;

 hence, his conviction is predicated only upon the now void residual

 clause of § 924(c).      (Reply at 2.)

                                    DISCUSSION

 I.    The § 2255 Standard

       Section § 2255(a) of Title 28 of the United States Code

 provides:

             [a] prisoner in custody under sentence of a
             court established by Act of Congress claiming
             the right to be released upon the ground that
             the sentence was imposed in violation of the
             Constitution or laws of the United States, or
             that the court was without jurisdiction to
             impose such sentence, or that the sentence was
             in excess of the maximum authorized by law, or
             is otherwise subject to collateral attack, may

                                       5
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 6 of 17 PageID #: 7999



              move the court which imposed the sentence to
              vacate, set aside, or correct the sentence.

 28 U.S.C. § 2255(a).          To obtain relief under § 2255, a petitioner

 must demonstrate “a constitutional error, a lack of jurisdiction

 in   the    sentencing    court,     or    an   error      of   law   or    fact    that

 constitutes a fundamental defect which inherently results in a

 complete miscarriage of justice.”               Cuoco v. United States, 208

 F.3d 27, 30 (2d Cir. 2000) (internal quotation marks and citations

 omitted).      A   petitioner       must    also    show    that      the   error    had

 “substantial and injurious effect” that caused “actual prejudice.”

 Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (internal quotation

 marks and citations omitted); Underwood v. United States, 166 F.3d

 84, 87 (2d Cir. 1999) (applying Brecht to a § 2255 motion).

              To “obtain collateral relief a prisoner must clear a

 significantly higher hurdle than would exist on direct appeal.”

 United States v. Frady, 456 U.S. 152-53, 166 (1982).                    A court must

 exercise its discretion sparingly because § 2255 applications “are

 in tension with society’s strong interest in the finality of

 criminal convictions.”          Elize v. United States, No. 02-CV-1530,

 2008   WL   4425286,     at    *5   (E.D.N.Y.      Sept.    30,    2008)    (internal

 quotation marks and citation omitted); see also Brecht, 507 U.S.

 at 633–34.




                                            6
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 7 of 17 PageID #: 8000



 II.    The Appeal Waiver Issue

              As    a    threshold      matter,   the   Court   addresses   whether

 Petitioner’s Motion is barred by his appeal waiver in his plea

 agreement.        Generally, “[a] defendant’s knowing and voluntary

 waiver of the right to . . . collaterally attack his conviction

 and/or sentence is enforceable.”                 Sanford v. United States, 841

 F.3d 578, 580 (2d Cir. 2016) (per curiam).                A defendant knowingly

 agrees to an appeal waiver where he “fully understood the potential

 consequences of his waiver.”              United States v. Monzon, 359 F.3d

 110,   116   (2d       Cir.    2004)   (internal    quotation   marks   omitted).

 “[E]xceptions to the presumption of the enforceability of a waiver,

 however, occupy a very circumscribed area of our jurisprudence.”

 United States v. Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000).

 For example, “[a] violation of a fundamental right warrants voiding

 an appeal waiver.”            United States v. Riggi, 649 F.3d 143, 147 (2d

 Cir. 2011).

              Here, under the plea agreement, Petitioner agreed not to

 appeal or otherwise challenge his conviction if the Court imposed

 a term of imprisonment of 240 months’ incarceration or less.                 (See

 Plea Tr. 9:7-24.)             Upon that agreement, the Government argues

 Petitioner’s Motion must be denied because the Court imposed a

 sentence of 240 months’ imprisonment.                  (See J., ECF No. 369.)

 Indeed, Petitioner does not argue that his waiver was unknowing or

 involuntary.       See Garcia-Santos v. United States, 273 F.3d 506,

                                            7
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 8 of 17 PageID #: 8001



 508 (2d Cir. 2001) (per curiam) (affirming that an appeal waiver

 was knowing and voluntary where a petitioner failed to claim that

 he did not understand the waiver in a plea agreement); Elliott v.

 United States, No. 17-CR-0127, 2019 WL 6467718, at *4 (E.D.N.Y.

 Dec.   2,   2019)     (finding    the    petitioner’s      appeal    waiver   was

 enforceable where he did “not argue that his waiver was not knowing

 or voluntary.”). However, in this instance, where Petitioner seeks

 habeas relief premised upon Davis, the Court finds Petitioner’s

 appeal waiver is not enforceable.

             Courts within this Circuit are divided whether, when a

 petitioner has agreed to a collateral attack waiver in a plea

 agreement, the waiver is enforceable when the petitioner seeks

 habeas relief pursuant to Davis. Compare Bonilla v. United States,

 No. 07-CR-0097, 2020 WL 489573, at *3 (E.D.N.Y. Jan. 29, 2020)

 (deeming a collateral attack waiver unenforceable because “‘[a]

 violation    of   a   fundamental       right   warrants   voiding    an   appeal

 waiver’” and the petitioner’s “due process right to challenge his

 conviction under a statute that the Supreme Court has retroactively

 declared unconstitutional [in Davis] is such a right” (quoting

 United States v. Riggi, 649 F.3d 143, 147 (2d Cir. 2011)), and

 United States v. Lewis, No. 10-CR-0622, 2020 WL 2797519, at *5

 (E.D.N.Y. May 22, 2020) (same), with Elliott, 2019 WL 6467718, at

 *4   (finding     collateral     attack       waiver   enforceable    where   the

 petitioner raised a Davis claim because “[c]ourts in this circuit

                                           8
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 9 of 17 PageID #: 8002



 have consistently rejected § 2255 petitions . . . when criminal

 defendants waived those challenges in their plea agreements, even

 when the law subsequently changed in those defendants’ favor”);

 but see Sanford, 841 F.3d at 579-81 (agreeing that a collateral

 attack waiver in a petitioner’s plea agreement barred a successive

 § 2255 motion based upon a Johnson claim challenging petitioner’s

 sentence); Leyones v. United States, No. 10-CR-0743, 2018 WL

 1033245, at *3 (E.D.N.Y. Feb. 22, 2018) (where the petitioner

 raised a Johnson claim, declining to decide whether waiver was

 enforceable as the § 2255 motion failed on the merits).            The Second

 Circuit has not yet specifically addressed waiver enforceability

 in the context of habeas challenges brought pursuant to Davis.

 See, e.g., United States v. Bonner, 826 F. App’x 52, 56 n.2 (2d

 Cir.    Sept.   11,    2020)   (noting,    without    deciding,    that    the

 “Government has conceded that the appellate waiver in the parties’

 plea agreement does not bar [petitioner’s] Davis challenge to his

 § 924(c) conviction”); see also Negron v. United States, No. 99-

 CR-1044(1),     2021   WL   633817,   at   *4   (E.D.N.Y.   Feb.   18,    2021)

 (recognizing that the Second Circuit had not yet addressed “whether

 a Davis claim, in and of itself, vitiates an appeal waiver,” but

 finding the Circuit Court’s mandate “suggests that the Second

 Circuit does not view the appeal waiver in this case[-- which

 raises a Davis challenge to the underlying § 924(c) conviction--]

 as a bar to the [§ 2255] petition” (internal citation omitted)).

                                       9
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 10 of 17 PageID #: 8003



              As in Negron and Bonilla, here, Petitioner challenges

  the constitutionality of his underlying conviction based upon the

  Supreme Court’s Davis decision.          (See Motion at ECF p.4); see also

  Negron, 2021 WL 633817, at *3 (“In Bonilla v. United States, like

  here, the court considered whether an appellate waiver can bar a

  § 2255 claim that a § 924(c) conviction is invalid under Davis.”

  (citation omitted)); see id. at *4 (collecting cases holding appeal

  waiver     unenforceable    in   the     face    of   Davis     challenges    to

  convictions);    Bonilla,    2020   WL      489573,   at   *2   (rejecting   the

  applicability of Sanford, which dealt with challenges to the

  sentence imposed, as opposed to the basis of the conviction itself,

  like in Davis, and refusing to deem the appellate waiver a bar to

  relief).    Finding the Negron and Bonilla courts’ reasoning on the

  issue of the unenforceability of an appeal waiver in the face of

  a Davis challenge to an underlying § 924(c) conviction to be

  persuasive, this Court follows it.               Accordingly, Petitioner’s

  appeal waiver does not bar the Court’s consideration of the merits

  of Petitioner’s Motion, to which the Court now turns. 4




  4 There is no issue of procedural default where the Court sentenced
  Petitioner prior to Johnson and Davis. See, e.g., Aquino v. United
  States, No. 13-CR-0536, 2020 WL 1847783, at *2 (S.D.N.Y. Apr. 13,
  2020) (“The Court finds that there was no procedural default in
  failing to raise a Johnson-type argument before Johnson was
  decided.”).
                                         10
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 11 of 17 PageID #: 8004



  III. The Merits of Petitioner’s Motion

        A. The Relevant Law

              In Johnson v. United States, the Supreme Court held that

  the Armed Career Criminal Act’s residual clause, that defined a

  “violent felony,” was unconstitutionally vague and violated due

  process because it left “grave uncertainty about how to estimate

  the risk posed by a crime.”           576 U.S. 591, at 593-97 (2015).

  Following Johnson, litigants sought to apply its holding to other

  statutes including, as relevant here, § 924(c).          See, e.g., Davis,

  139 S. Ct at 2325.       A defendant violates § 924(c) if he used or

  carried a firearm during and in relation to, or possessed a firearm

  in furtherance of, a “crime of violence” or “drug trafficking

  crime.”     18 U.S.C. § 924(c)(1)(A).        Section 924(c)(3) defines a

  crime of violence as “an offense that is a “felony” and

              (A) has as an element the use, attempted use,
              or threatened use of physical force against
              the person or property of another, or
              (B) that by its nature, involves a substantial
              risk that physical force against the person or
              property of another may be used in the course
              of committing the offense.

  18 U.S.C. § 924(c)(3)(A) & (B).            Subsection (c)(3)(A) is often

  referred to as the elements or force clause (hereinafter, the

  “Elements Clause”), with subsection (c)(3)(B) often called the

  residual    or   risk-of-force    clause    (hereinafter,    the   “Residual

  Clause”).    See Davis, 139 S. Ct. at 2324.



                                       11
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 12 of 17 PageID #: 8005



              In   light   of    its    recent   holdings   in   Johnson    and    in

  Sessions v. Dimaya, 138 S. Ct. 1204 (2018), in Davis, the Supreme

  Court    invalidated      the     Residual      Clause    of    §   924(c)       as

  unconstitutionally vague. See Davis, 139 S. Ct. at 2325-27. Thus,

  a conviction under § 924(c) survives only if a predicate offense

  is a “crime of violence” under the Elements Clause.                 See, e.g.,

  Rosario Figueroa v. United States, No. 16-CV-4469, 2020 WL 2192536,

  at *2 (S.D.N.Y. May 6, 2020); Vilar v. United States, No. 16-CV-

  5283, 2020 WL 85505, at *1 (S.D.N.Y. Jan. 3, 2020).

              As   reiterated      by   the    Davis   Court,    courts    apply    a

  categorical approach to determine whether an offense is a crime of

  violence under the Elements Clause.             See United States v. Hill,

  890 F.3d 51, 55 (2d Cir. 2018) (citing Taylor v. United States,

  495 U.S. 575, 600 (1990)).             Under the categorical approach, an

  offense is a crime of violence where the “minimum conduct necessary

  for a conviction of the predicate offense” involves violence.                   See

  id. at 55–56; see also United States v. Culbert, 453 F. Supp. 3d

  595, 597 (E.D.N.Y. 2020).             Courts “look only to the statutory

  definitions--i.e.,       the    elements--of     the   offense,”    to   resolve

  whether “such conduct amounts to a crime of violence under §

  924(c)(3)(A).”     Hill, 890 F.3d at 55–56 (internal quotation marks

  and alterations omitted).

              The categorical approach saves courts from determining

  the level of violence at issue on a case-by-case basis or from

                                          12
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 13 of 17 PageID #: 8006



  making the general inquiry into “the kind of conduct that the crime

  involves in the ordinary case.”         Davis, 139 S. Ct. at 2326 (citing

  Dimaya, 138 S. Ct. at 1216).         A predicate crime will not support

  a conviction under the Elements Clause if there is “a realistic

  probability, not a theoretical possibility, that the statute at

  issue could be applied to conduct that does not” constitute a crime

  of violence.       Hill, 890 F.3d at 56 (internal quotation marks and

  citation omitted).

        B. Application of the Law to Petitioner’s Claim

              Petitioner    claims    that     conspiracy   to    commit    murder

  cannot serve as the predicate crime of violence for his § 924(c)

  conviction because, pursuant to Davis, it no longer qualifies as

  a “crime of violence”.         (See Motion at ECF p. 14.)          This is so.

  See United States v. Heyward, 3 F.4th 75, 78 (2d Cir. 2021)

  (holding   conspiracy     to   commit    murder   does    not   qualify    as    a

  predicate crime supporting a § 924(c) conviction); see also United

  States v. Erbo, No. 97-CR-1105, 2020 WL 6802946, *2 (S.D.N.Y. Nov.

  19, 2020) (“Following Davis, a mere conspiracy to commit a crime

  of violence will ordinarily fail to qualify under Section 924(c)’s

  force[,    i.e.,    elements,]     clause.”    (citing    United    States      v.

  Barrett, 937 F.3d 126, 127 (2d Cir. 2019), and Ianelli v. United

  States, 420 U.S. 770, 777 (1975))).           However, another offense may

  serve as a predicate if there is “legally sufficient proof that

  the crime was, in fact, committed.”           See Johnson v. United States,

                                          13
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 14 of 17 PageID #: 8007



  779 F.3d 125, 129 (2d Cir. 2015)(hereafter, the “Circuit Johnson

  Case”)(“Every circuit court to have considered the issue has

  concluded that § 924(c) does not require the defendant to be

  convicted of (or even charged with) the predicate crime, so long

  as there is legally sufficient proof that the predicate crime was,

  in fact, committed.” (collecting cases)); United States v. Rivera,

  679 F. App’x 51, 55 (2d Cir. 2017) (summary order) (denying a

  petitioner’s Johnson claim where the defendant’s plea allocution

  provided sufficient proof for a predicate offense that was later

  dismissed at sentencing).       Here, conspiracy to commit murder was

  not the only predicate crime for Petitioner’s § 924(c) conviction.

               During his guilty plea, Petitioner allocated to conduct

  consistent with both attempted murder (Count Forty-Seven) and

  assault (Count Forty-Eight), and admitted to aiding and abetting

  the   use,   discharge,    or   possession    thereof   of   a   firearm   in

  connection with, or in furtherance of, the attempted murder and

  assault of Maurice Gardner.        (See Plea Tr. 17-20.)         Thus, while

  one of the predicate offenses for Petitioner’s § 924(c) conviction

  was conspiracy to commit murder, his plea allocution provides

  legally sufficient proof that the predicate crimes of attempted

  murder and assault were also, in fact, committed.                (See id. at

  19:9-21 (Petitioner allocating to: having met with other Gang

  members to plan murdering Maurice Gardner; then carrying out the

  Gang’s plan by luring Maurice Gardner outside so that a co-

                                       14
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 15 of 17 PageID #: 8008



  conspirator could shoot Gardner; the co-conspirator then shooting

  Gardner “several times in the back paralyzing him from the waist

  down”); see id. at 20:11-16 (Petitioner further explaining that he

  lured Maurice Gardner outside knowing that he was going to get

  shot when he came out of the house).)                   This is enough to establish

  Petitioner committed the predicate crimes of attempted murder and

  assault.    See Circuit Johnson Case, 779 F.3d at 129-30 (“The plain

  language of § 924(c) requires only that the predicate crime of

  violence . . . have been committed; the wording does not suggest

  that the defendant must be separately charged with that predicate

  crime and be convicted of it.”); see also Simmons v. United States,

  ___   F.   App’x       ___,    2021    WL    2308831,    at    *2    (2d       Cir.   June   7,

  2021)(quoting Circuit Johnson Case; affirming district court’s

  denial     of    §     2255    habeas       relief   where    district          court   found

  petitioner’s plea allocution of admitting to attempted Hobbs Act

  Robbery,        even    though        that    offense    was        not    referenced        in

  petitioner’s         plea     agreement,       was   sufficient           to    establish     a

  predicate crime in upholding petitioner’s § 924(c) conviction).

  Moreover, this conclusion is buttressed by Petitioner’s concession

  at sentencing that the underlying predicate crimes for his § 924(c)

  conviction       were    the    attempted       murder    and       assault      of   Maurice

  Gardner, which satisfied the Elements Clause of § 924(c).                                (See

  Sent’g Tr., ECF No. 391, 16-17.)                Hence, (1) based upon the record

  before the Court, there is an adequate factual basis to support a

                                                 15
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 16 of 17 PageID #: 8009



  finding that Petitioner committed attempted murder and assault,

  see Rivera, 679 F. App’x at 55 (holding the plain language of §

  924(c) requires only that the predicate crime had been committed

  and that the petitioner need not be charged with that predicate

  crime so long as there is legally sufficient proof that the crime

  was committed); (2) attempted murder and assault are “crimes of

  violence” under § 924(c)’s Elements Clause, see, e.g., United

  States v. Scott, 681 F. App'x 89, 95 (2d Cir. 2017) (summary order)

  (attempted    murder    is    crime   of    violence);   United   States    v.

  Medunjanin, No. 10-CR-19, 2020 WL 5912323, at *5 (E.D.N.Y. Oct. 6,

  2020) (attempted murder and assault with a deadly weapon are crimes

  of violence); Abrue v. United States, No. 16-CV-5052, 2020 WL

  4570338, at *4 (S.D.N.Y. Aug. 7, 2020) (attempted murder is a crime

  of   violence);   and   (3)   this    criminal   conduct,   admitted   to   by

  Petitioner, continues to serve as predicate crimes supporting

  Petitioner’s § 924(c) conviction.             Thus, since Petitioner’s §

  924(c) conviction was predicated upon two crimes of violence that

  are not implicated by Davis, he is unable to satisfy his § 2255

  burden.



                                   CONCLUSION

              Accordingly, for the foregoing reasons, IT IS HEREBY

  ORDERED that Petitioner’s Motion (ECF No. 606) is DENIED.



                                         16
Case 2:14-cr-00264-JS-ARL Document 701 Filed 08/05/21 Page 17 of 17 PageID #: 8010



              IT IS FURTHER ORDERED that the Court: (1) declines to

  issue a certificate of appealability because Petitioner has not

  made a substantial showing that he was denied a constitutional

  right, see 28 U.S.C. § 2253(c)(2); and, (2) certifies that any

  appeal of this Order would not be taken in good faith, and thus

  his in forma pauperis status is denied for the purposes of any

  appeal.     See Coppedge v. United States, 369 U.S. 438, 444-45

  (1962).

        IT IS FURTHER ORDERED that the Clerk of the Court: (1) mark

  CLOSED the corresponding civil case, Case No. 19-CV-7138; and (2)

  mail a copy of this Order to the pro se litigant at his address of

  record.

                                            SO ORDERED.


                                            _/s/ JOANNA SEYBERT_____
                                            Joanna Seybert, U.S.D.J.

  Dated:    August _5 , 2021
            Central Islip, New York




                                       17
